Citation Nr: 1547286	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-04 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a psychiatric disorder, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esquire


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to January 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that declined to reopen the claim of service connection for personality disorder.  The Veteran disagreed with that decision.  In a December 2013 statement of the case (SOC), the RO found that new and material evidence had been received to reopen the claim for service connection for a personality disorder, but then denied the claim for service connection for an acquired psychiatric condition, to include personality disorder, depression, adjustment disorder, schizophrenia, anxiety disorder, and posttraumatic stress disorder (PTSD) on the merits.  The Veteran submitted a VA form 9 in February 2014.  Following additional development, the RO issued a supplemental SOC (SSOC) denying service connection for an acquired psychiatric disorder in August 2015.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  Accordingly, the Board will now address the issue of reopening a claim for service connection for a psychiatric disorder, and then, if necessary, the merits of the claim.

Additional evidence was associated with the claims file since the supplemental statement of the case issued.  A waiver of review of such evidence by the agency of original jurisdiction was associated with the claims file in October 2015.  As such, the Board may properly consider such evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2015).  Moreover, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e) provides that new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  

The Veteran's record consists of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  A November 2008 rating decision declined to reopen the Veteran's claim for service connection for personality disorder (also claimed as mental health condition; adjustment disorder; anxiety; and schizophrenia) based on a finding that new and material evidence had not been submitted.  The Veteran was notified of his rights, but he did not submit a notice of disagreement.

2.  The evidence associated with the claims file subsequent to the November 2008 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.

3.  A personality disorder is not a service connectable disability for VA purposes.

4.  The Veteran has not had PTSD at any time during the pendency of this appeal.

5.  The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disability that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The November 2008 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).

3.  An acquired psychiatric disability was not incurred in or otherwise related to service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the fully favorable decision as to the issue of reopening only, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  VA's duty to notify and assist as to the service connections issues is discussed below. 

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in September 2010, prior to the initial unfavorable adjudication in June 2011.  This letter advised the Veteran of what evidence was necessary to substantiate a claim for service connection, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined.  As the letter contained all of the above information, VA has met its duty to notify.

B.  Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All private treatment records identified or submitted by the Veteran have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with a VA examination in November 2010 and May 2015.  The May 2015 examination report was based on accurate facts, a thorough review of the claims file to include a medical opinion from a private examiner submitted by the Veteran, and supported by a well-reasoned rationale.  Based on the foregoing, the Board finds the May 2015 report to be thorough and to provide sufficient information such that the Board can render an informed determination on the Veteran's claims for service connection for the claimed disability.  See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations and opinions, its duty to assist in this case is satisfied.

II.  New and Material Evidence

Generally, where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.  

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Id. at 117-18.

In a January 2002 rating decision, the RO denied service connection for a personality disorder as such was not subject to service connection.  The Veteran was notified of his appellate rights but did not file a notice of disagreement or new and material evidence within one year.

The November 2008 rating decision declined to reopen the claim for service connection for personality disorder (also claimed as mental health condition; adjustment disorder; anxiety; and schizophrenia) based on a finding that new and material evidence had not been submitted since the prior denial of service connection for personality disorder in January 2002.  The Veteran was notified of his rights, but he did not submit a notice of disagreement or new and material evidence during the applicable appellate period.  Therefore, the November 2008 decision became final.  38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

The evidence of record in November 2008 consisted of the Veteran's service treatment records, VA treatment records, a VA examination report and lay statements from the Veteran.  The evidence showed that the Veteran had a personality disorder but no other psychiatric disability.  The RO found new and material evidence had not been presented to reopen the claim for service connection because the evidence continued to show only personality disorder, which was not a disability under VA regulation.  It noted that there were no other psychiatric disorders.  

The evidence added to the record since November 2008 includes VA treatment records dated in March 2010 showing a diagnosis of adjustment disorder.  Also, a January 2012 statement from A.H.F., Ph.D., psychologist, reflects a diagnostic impression of adjustment disorder with mixed anxiety and depressed mood.  This evidence is new as it was not previously submitted to agency decision makers.  It is material as it addresses the previously unestablished fact of a current psychiatric disability that is subject to service connection.  It is not redundant and raises a reasonable possibility of substantiating the claim.  Therefore, reopening of the claim for service connection for a psychiatric disorder is warranted.

III.  Service Connection

The Board has thoroughly reviewed all the evidence in the Veteran's electronic claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In the instant case, however, there is no presumed service connection because there is no indication that the Veteran was a psychosis that manifested within one year of separation from service.  In addition, there is no indication that the Veteran currently has a psychotic disorder which first manifested in service.  Notwithstanding, the Board will consider whether service connection is otherwise warranted for his claimed disabilities on a direct basis.  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board notes that the record does not show medical evidence diagnosing PTSD; as such, service connection for PTSD is not warranted.  

The Veteran contends that he has an acquired psychiatric disability as a result of his military service.  Specifically, the Veteran claims that he was frequently subjected to harassment in the Army.  He contends he was pushed around and made fun of because of his teeth.  See page 2, January 2012 report from A.H.F., Ph.D.

The Veteran's service treatment records include a normal psychiatric examination at entrance.  The service treatment records show he attempted suicide in 2000.  The Veteran was diagnosed with personality disorder.  Evaluation in October 2000 yielded a finding of personality disorder as indicated by the following behavioral manifestations defined by the DSM-IV: inability to cope with stressful situations, often reacting impulsively, frantic efforts to avoid real or imagined abandonment, feels uncomfortable or helpless when alone because of exaggerated fears of being unable to care for himself, needs others to assume responsibility for most major areas of his life, and inappropriate, intense anger or difficulty controlling anger.  

After service, the Board notes that there are multiple examination reports and treatment records reflecting diagnosis of personality disorder.  See November 2010 VA examination report, VA treatment records dated 2003 through 2008.  Some treatment providers have diagnosed the Veteran with adjustment disorder.  See, e.g.,  March 2010 VA treatment record and medical records considered by the Social Security Administration.  

In a January 2012 evaluation, psychologist A.H.F., Ph.D., notes the Veteran's history.  Dr. F. countered the assertion that the Veteran only had a personality disorder with his diagnostic impression of adjustment disorder with mixed anxiety and depressed mood.  He opined that the Veteran developed significant emotional difficulties during his military service thus making it more likely than not that his ongoing emotional difficulties reflect service-connected experiences.  

The Veteran was afforded a VA examination in May 2015 by a VA psychologist who reviewed the record, conducted psychological testing and examined the Veteran in order to ascertain whether there was current disability related to service. The psychologist made a diagnosis of personality disorder as the only psychiatric condition present.  She explained as follows:

The most parsimonious explanation of the veteran's constellation of symptoms including chronic irritability, impulsivity, and history of suicide attempts, combined with his history, including chaotic childhood (e.g. single parent, multiple moves, alternative schools) is Unspecified Personality Disorder, with Cluster B traits. The veteran likely experiences negative emotions but they can be accounted for by the personality disorder.  It is less likely than not that the veteran's meets criteria for an anxiety/depression/adjustment disorder diagnosis above and beyond the personality disorder diagnosis. Psychometric testing (MMPI-2-RF) during this exam is consistent with characterological dysfunction as was the psychometric testing (MCMI-III) during his 2010 C&P exam.

Having reviewed the complete record, and as will be explained fully below, the Board concludes that the preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disability that was incurred in, or is otherwise related to, his military service. 

While the Board recognizes the Veteran's sincere belief in his claim and description of his symptoms, the most probative medical evidence of record does not show that the Veteran has a current acquired psychiatric disorder that is related to service, as required by VA regulations.  In reaching this conclusion, the Board has accorded the opinion of the VA psychologist in May 2015 significant probative weight.  The opinion is well-supported, thorough and consistent with the facts of record.  The Board finds that the weight of the opinion is strengthened by the fact that the conclusions are also based on psychological testing.  Moreover, it considered the conclusions of Dr. F. and adequately explained why there is no current mental health issue other than personality disorder.  The VA opinion is thus accorded greater probative weight than the 2012 opinion of Dr. F.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304  (2008) (explaining that factors affecting the probative value of a medical opinion are whether the opinion is based on sufficient facts or data, is the product of reliable principles reliably applied to the facts, and the reasoning employed by the expert).

It is uncontroverted that the Veteran has a diagnosed personality disorder.  Personality disorders are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 (2015).  Service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole establishes that the conditions in question were incurred or aggravated during service. VAOPGCPREC 82-90 (July 18, 1990).  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (2015).  In this case, however, there is no credible suggestion or allegation that the personality disorder was subject to a superimposed disease or injury during service that resulted in additional disability.  In that regard, the VA examiner explained that all of his negative emotions can be accounted for by his personality disorder.  Indeed, no medical professional has determined or suggested that the Veteran's personality disorder was subject to a superimposed disease or injury in service that resulted in additional disability.  As such, service connection for the Veteran's personality disorder is not warranted.

The Board has considered the Veteran's assertions that he has a current diagnosis of psychiatric disorder that was incurred in or is otherwise related to military service.  The Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as experiencing depression or other psychiatric symptoms, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise, the Board concludes that his statements regarding a diagnosis of psychiatric disorder and any link between such a diagnosis and his military service are significantly less probative than the conclusions of the 2015 VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The petition to reopen the claim of entitlement to service connection for a psychiatric disorder is granted.

Entitlement to service connection for a psychiatric disorder is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


